> tao bo

Oo CO “I DH

 

 

Case 3:20-cv-06751-JSC Document 28-5

MARTIN D. BERN (State Bar No. 153203)
martin.bern@mto.com

ELIZABETH R. DYER (State Bar No. 294694)
elizabeth.dyer@mto.com

CARRIE C. LITTEN (State Bar No. 329449)
carrie.litten@mto.com

MUNGER, TOLLES & OLSON LLP

350 South Grand Avenue

Fiftieth Floor

Los Angeles, California 90071-3426
Telephone: (213) 683-9100

Facsimile: (213) 687-3702

Attorneys for Wells Fargo Bank, N.A.

Filed 03/01/21 Page 1 of 3

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

DENISE DROESCH and SHAKARA
THOMPSON, individually, and on behalf of
all others similarly situated,

Plaintiffs,
Vs.
WELLS FARGO BANK, N.A., a United
States Corporation, and DOES | - 100,

inclusive,

Defendants.

 

 

Case No. 3:20-cv-06751-JSC

DECLARATION OF COLIN
CROMWELL IN SUPPORT OF
DEFENDANT WELLS FARGO BANK,
N.A.’8S MOTION TO COMPEL
INDIVIDUAL ARBITRATIONS OF
PLAINTIFF DROESCH’S AND CERTAIN
OPT-IN PLAINTIFFS’ CLAIMS, AND TO
DESMISS SUCH CLAIMS

Judge: _ Hon. Jacqueline Scott Corley
Courtroom.: E

Complaint Filed: September 28, 2020

Case No. 3:20-cv-06751-JSC

 

DECLARATION OF COLIN CROMWELL IN SUPPORT OF MOTION TO COMPEL AND TO DISMISS

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-06751-JSC Document 28-5 Filed 03/01/21 Page 2 of 3

I, Colin Cromwell, declare as follows:

1. J am employed as an Employee Relations Consultant for Wells Fargo Bank, N.A.
(“Wells Fargo”). 1 make this declaration in support of Wells Fargo’s Motion to Compel
Individual Arbitrations of Plaintiff Droesch’s and Certain Opt-in Plaintiffs’ Claims, and to
Dismiss Such Claims. I am over the age of 18 and ail of the information set forth herein is based
upon my personal knowledge. If called and sworn as a witness, 1 could and would competently
testify thereto.

2. As an Employee Relations Consultant for Wells Fargo, I have access to personnel
records of current and former Wells Fargo employees, including Plaintiff Denise Droesch (“Ms.
Droesch”) and the Opt-in Plaintiffs, i.e., Taishia Bell, James Galligan, Jonathan Harrison, and
Tavares Speer. Such personnel records are stored in Wells Fargo’s human resources database and
are business records maintained and relied upon by Wells Fargo in the ordinary course of
business.

3. Wells Fargo provides commercial, retail, institutional, and individual financial
services across the United States. Wells Fargo provides services to clients all across the United
States. Wells Fargo hires employees from across the nation. Wells Fargo also provides services,
such as community banking, consumer lending, student loans, and wealth management services,
which require the transfer of financial assets across state and international lines.

4, As an Employee Relations Consultant, I am involved in and have knowledge of
Wells Fargo’s practices for distributing employment-related documentation to employees,
including the Wells Fargo Mutual Arbitration Agreement (“Arbitration Agreement” or
“Agreement”), Since December 2015, employees, like Ms. Droesch and the Opt-in Plaintiffs, are
provided a copy of Wells Fargo’s Arbitration Agreement at the start of their of employment.
Employees are required to accept and sign the Arbitration Agreement as a condition of their
employment with Wells Fargo.

5. I have reviewed Ms. Droesch’s personnel file. Her personnel file contains a Wells

Fargo Mutual Arbitration Agreement, which was signed by Ms. Droesch on November 7, 2019. A

-2?- Case No, 3:20-cv-0675 |-JSC
DECLARATION OF COLIN CROMWELL IN SUPPORT OF MOTION TO COMPEL AND TO DISMISS

 

 
No

tad

Oo OC “EA

he
No

No
Us

 

 

Case 3:20-cv-06751-JSC Document 28-5 Filed 03/01/21 Page 3 of 3

true and correct copy of the executed Arbitration Agreement, as maintained in Ms. Droesch’s
personnel file in the ordinary course of business, is attached hereto as Exhibit A.

6. I have reviewed the personnel file for Taishia Bell. Her personnel file contains a
Wells Fargo Mutual Arbitration Agreement, which was signed by Ms. Bell on January 26, 2018.
A true and correct copy of the executed Arbitration Agreement, as maintained in Ms. Bell’s
personnel file in the ordinary course of business,.is attached hereto as Exhibit B.

7. I have reviewed the personnel file for James Galligan. His personnel file contains a
Wells Fargo Mutual Arbitration Agreement, which was signed by Mr. Galligan on July 2, 2017.
A true and correct copy of the executed Arbitration Agreement, as maintained in Mr. Galligan’s
personnel file in the ordinary course of business, is attached hereto as Exhibit C.

8. I have reviewed the personnel file for Jonathan Harrison. His personnel file
contains a Wells Fargo Mutual Arbitration Agreement, which was signed by Mr. Harrison on May
16,2016. A true and correct copy of the executed Arbitration Agreement, as maintained in Mr.
Harrison’s personnel file in the ordinary course of business, is attached hereto as Exhibit D.

9. I have reviewed the personnel file for Tavares Speer (formerly known as Tavares
Barrett). Mr. Speer’s personnel file contains a Wells Fargo Mutual Arbitration Agreement, which
was signed by Mr. Speer on March 13, 2018. A true and correct copy of the executed Arbitration
Agreement, as maintained in Mr. Speer’s personnel file in the ordinary course of business, is
attached hereto as Exhibit E.

I declare under penalty of perjury of the laws of the State of California and the

United States that the foregoing is true and correct. rn

Executed this Ist day of March 202 Y} at Atlanta, Georgia.

| |
be
\ COLINCROMWELL

   

~3- Case No. 3:20-cv-06751-JSC
DECLARATION OF COLIN CROMWELL IN SUPPORT OF MOTION TO COMPEL AND TO DISMISS

 

 

 
